DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.  Claims 1-4 and 6-21 remain pending in the application.  The previous objections to claims 15 and 18 are withdrawn in light of applicant's amendment to claims 15 and 18.

Claim Objections
Claims 8- 20 are objected to because of the following informalities:  
In claim 8 line 10, “the at least one gear” should be changed to --at least one gear-- since there is no longer a prior recitation of this limitation.
In claim 12 line 17, “the cooling loop” should be changed to --the external cooling loop-- for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0095117 to Savage.
Savage discloses a serviceable pump assembly for circulating a cooking fluid within a controlled cooking system (Figures 12-16; paragraphs [0082] and [0083]), comprising:
a motor (150) (Figures 1-2a, 12-16; paragraph [0225]);
a gear portion (121) operatively coupled to the motor (150) and receiving the cooking fluid from and outputting the cooking fluid to a fluid container (14) of the controlled cooking system (Figures 1-2a and 12-16; paragraphs [0083], [0225] and [0234]);
an external cooling loop (180) in fluid connection with the gear portion (121) at a first end of the external cooling loop (180), the external cooling loop (180) cooling the cooking fluid received from the gear portion (121), the external cooling loop (180) connected to a seal assembly (160) at a second end of the external cooling loop (180) (Figures 1-2a and 12-16; paragraphs [0233] and [0234], wherein loop 180 of Savage is external to the pump and seal in the same location as the cooling loop disclosed by Applicant and therefore an external loop as disclosed by the Applicant),
wherein in a first fluid path the cooking fluid is driven from a pressure side of the serviceable pump through a system loop including a cooking vat (14) of the controlled cooking system and back into a suction side (122) of the serviceable pump for flow through the controlled cooking system, and wherein in a second fluid path a portion of the cooking fluid flows from the gear portion (121) through the external cooling loop (180) and back to the gear portion (121) of the serviceable pump though a drain groove (166) disposed between the second end of the external cooling loop (180) and the gear portion (121) of the serviceable pump (Figures 1-2a and 12-16; paragraphs [0083]), and 
wherein the gear portion (121) comprises a plurality of interlocking gears (123a, 123b) pushing received cooking fluid through the gear portion (121) and the plurality of interlocking gears (123a, 123b) sucking the cooking fluid from the drain groove (166) (Figures 1-2a and 12-16; paragraphs [0083], [0225], [0233] and [0234]);
further comprising the seal assembly (160) with a seal cavity (164b) in fluid connection with the external cooling loop (180) at a first end of the seal assembly (160) and the gear portion (121) at a second end of the seal assembly (160), the seal assembly (160) comprising a pump seal housing (164), a pump seal (174) and a pump shaft (170) and receiving cooled cooking fluid from the external cooling loop (180) and outputting the cooled cooking fluid to the gear portion (121) (Figures 1-2a and 12-16; paragraphs [0228], [0233] and [0234]),
wherein the seal cavity (164b) surrounds the pump shaft (170) and the cooled cooking fluid flows along the pump shaft (170) through the drain groove (166) before returning to a gear cavity (inside 121) (Figures 1-2a and 12-16; paragraphs [0228], [0233] and [0234]),
wherein the external cooling loop (180) is disposed between the motor (150) and the gear portion (121) and cools fluid passing through the serviceable pump (Figures 1-2a and 12-16; paragraphs [0233] and [0234]), and
wherein the external cooling loop (180) substantially surrounds the pump shaft (170) (Figures 1-2a and 12-16; paragraphs [0233] and [0234]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0095117 to Savage in view of U.S. Patent 4,859,161 to Teruyama.
Savage teaches a serviceable pump (Figures 12-16), comprising:
a motor (150) disposed at a first end of the serviceable pump (Figures 1-2a and 12-16; paragraph [0225]);
a pump shaft (170) disposed between the motor (150) and the gear portion (121), translating forces from the motor (170) to the gear portion (121), the gear portion (121) disposed at an end of the pump distal to the motor (150), the gear portion (121) including a plurality of interlocking gears (123a, 123b) and a conduit (portion inside 121 which interconnects the gears with the inlet 122 and outlet 124) disposed within the gear portion (121) to circulate fluid through the gear portion (121) by pushing received cooking fluid through the gear portion (121), the gear portion (121) receiving fluid from a fluid suction line (connected to vat 14 via the filter 20) connected to a first side of the gear portion (121) and outputting fluid using a discharge aperture (opening in 124 for main discharge line) connected to a fluid discharge line (portion of 110 between the gear portion 121 and the heat exchanger 130), the gear portion (121) including a cooling loop aperture (connection point of 180 in 124) disposed proximate to the discharge aperture (opening in 124 for main discharge line) (Figures 1-2a and 12-16; paragraphs [0082], [0083], [0225], [0226] and [0234]);
a drain groove (166) disposed between a pump seal housing (164) and the pump shaft (170), the drain groove (166) receiving a cooled fluid from an external cooling loop (180) (wherein loop 180 of Savage is external to the pump and seal in the same location as the cooling loop disclosed by Applicant and therefore an external loop as disclosed by Applicant) using a pressure created by a movement of the gears (123a, 123b) (Figures 1-2a and 12-16; paragraph [0233] and [0234[);
the external cooling loop (180) surrounding a pump seal assembly (160) and at least a portion of the pump shaft, the external cooling loop (180) receiving fluid through the cooling loop aperture (connection point of 180 in 124) to be pushed into the external cooling loop (180) at a first end of the external cooling loop (180), and to return cooled fluid to the gear portion (121) through the drain groove (166) (Figures 1-2a and 12-16; paragraphs [0233] and [0234]);
the pump seal assembly (160) connected to the external cooling loop (180) and having a seal cavity (164b) that allows cooled fluid to flow through the seal cavity (164b) and along the pump shaft (170) before the cooled fluid returns to the gear portion (121) though the drain groove (166), the seal assembly including at least one cooling fin (164a) adapted to cool the fluid (Figures 1-2a and 12-16; paragraphs [0232]-[0234] wherein since the fins cool the seal assembly they also cool the fluid inside the assembly),
wherein the fluid is cooking oil (paragraph [0082]),
wherein the gear portion (121) receives cooking oil from the fluid suction line (connected to vat 14 via the filter 20) connected to the first side of the gear portion (121) and outputs fluid to a deep fryer cooking system (Figures 1-2a, paragraphs [0082] and [0083]),
wherein the external cooling loop (180) is disposed between the motor (150) and the gear portion (121) and is adapted to cool fluid passing through clearance passages (such as groove 166) of the serviceable pump (Figures 1-2a and 12-16; paragraphs [0233] and [0234]), and
wherein the pump seal assembly (160) comprises the pump seal housing (164), a pump seal (174) and at least a portion of the pump shaft (170) (paragraph [0228]).
Savage is silent as to lubrication for the pump gears, though it likely is required for the disclosed design.  Teruyama teaches a pump comprising:
a gear portion further including at least one conduit (65, 66, 72, 73) disposed proximate to gears (47, 48) receiving fluid to lubricate the gears (47, 48) when fluid is circulated through the gear portion (Figures 4-10; col. 5 line 48 - col. 6 line 8, wherein movement of the at least one gear causes a vacuum pressure resulting in the suction of oil into the suction chamber which circulates oil through the conduits and onto the channel).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the lubrication path taught by Teruyama in order to provide lubrication to the gear portion, which reduces wear, without the need for an external oil pump.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2017/0095117 to Savage in view of U.S. Patent 4,859,161 to Teruyama and U. S. Patent 8,497,691 to Behle.
Savage and Teruyama teach a pump comprising all the limitations of claim 2, as detailed above, Savage teaches a loop through the filter, the pump, the cooling loop and then back into the system, but does not teach an oil quality sensor in this loop.  Teruyama does not teach an oil quality sensor.  Behle teaches a system comprising:
an oil quality sensor (100) disposed in a loop through a filter (30, 35), a pump (65) and which then leads back into a system and adapted to determine a quality of oil circulating within the loop (Fig. 2; col. 3 lines 41-64).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the sensor taught by Behle in order to sense when the oil needs to be changed (col. 1 lines 17-19).
Claims 8- 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2017/0095117 to Savage in view of U.S. U. S. Patent 8,497,691 to Behle.
Referring to claims 8-11, Savage teaches a serviceable pump assembly for circulating a cooking fluid within a controlled cooking system, the serviceable pump assembly (Figures 1-2a and 12-16; paragraphs [0082] and [0083]), comprising:
a motor (150) (Figures 1-2a and 12-16; paragraph [0225]);
a pump shaft (170) disposed between the motor (150) and a gear portion (121) and translating forces from the motor (170) to the gear portion (121), the gear portion (121) operatively coupled to the motor (150) receiving the cooking fluid from and outputting the cooking fluid to a fryer vat (14) of the controlled cooking system, the gear portion (121) including a drain groove (166) disposed between a pump seal housing (164) and the pump shaft (170), the drain groove (166) receiving a cooled cooking fluid from an external cooling loop (180) using a pressure created by a movement of at least one gear (47, 50) (Figures 1-2a and 12-16; paragraphs [0082], [0083], [0233] and [0234], wherein loop 180 of Savage is external to the pump and seal in the same location as the cooling loop disclosed by Applicant and therefore an external loop as disclosed by Applicant);
the external cooling loop (180) in fluid connection with the gear portion (121) at a first end of the external cooling loop (180), the external cooling loop (180) adapted to cool the cooking fluid received from the gear portion (121), the external cooling loop (180) connected to the pump seal housing (164) (Figures 1-2a and 12-16; paragraphs [0232]-[0234]),
the pump seal housing (164) and at least a portion of the pump shaft (170) being substantially surrounded by the external cooling loop (180) (Figures 1-2a and 12-16; paragraph [0226]);
wherein the gear portion (121) comprises a plurality of interlocking gears (123a, 123b) pushing received cooking fluid through the gear portion (121); and the drain groove (166) comprises a first end disposed at a first end of the pump shaft (170) and a second end of the drain groove (166) disposed at a second end of the pump shaft (170), wherein the drain groove (166) defines an aperture along the pump shaft (170) (Figures 1-2a and 12-16; paragraphs [0082], [0083], [0233] and [0234]);
the seal assembly (160) including a seal cavity (166) in fluid connection with the external cooling loop (180) at a first end of the seal assembly (160) and the gear portion (121) at a second end of the seal assembly (160), the seal assembly (160) receiving cooled cooking fluid from the external cooling loop (180) and outputting the cooled cooking fluid to the gear portion (121), wherein the seal cavity (166) surrounds the pump shaft (170) and the cooled cooking fluid flows through the drain groove (166) along the pump shaft (170) through the seal cavity (166) before returning to a gear cavity (cavity inside 121) (Figures 1-2a and 12-16; paragraphs [0233] and [0234]).
Savage teaches a loop through the filter, the pump, the cooling loop and then back into the system, but does not teach an oil quality sensor in this loop.  Behle teaches a system comprising:
an oil quality sensor (100) disposed in a loop through a filter (30, 35), a pump (65) and which then leads back into a system and adapted to determine a quality of oil circulating within the loop (Fig. 2; col. 3 lines 41-64).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the sensor taught by Behle in order to sense when the oil needs to be changed (col. 1 lines 17-19).
	 Referring to claims 13-15, Savage teaches a pump comprising all the limitations of claim 12, as detailed above, Savage teaches a cooking oil as the cooking fluid a loop through the filter, the pump, the external cooling loop and then back into the pump via the groove (Figures 12-16; paragraphs [0233] and [0234]), but Savage does not teach an oil quality sensor in this loop.  Behle teaches a system comprising:
a cooking fluid quality sensor (100) disposed in a fluid path and a portion of the cooking fluid flows from a gear portion (65) through a loop and the fluid quality sensor (100) and back to the gear portion (65) of the serviceable pump, wherein the cooking fluid is cooking oil and the fluid quality sensor (100) is an oil quality sensor, and wherein the fluid quality sensor (100) is a capacitive oil quality sensor measuring a capacitance of the oil thereby measuring a percentage of total polar material (TPM) (Fig. 2; col. 3 lines 41-64 and col. 4 lines 46-57).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the sensor taught by Behle in order to sense when the oil needs to be changed (col. 1 lines 17-19).

Response to Arguments
Applicant's arguments filed on October 20, 2022 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant argues that “Savage does not teach or suggest, among other things, ‘a drain groove disposed between a pump seal housing and the pump shaft, the drain groove receiving a cooled fluid from an external cooling loop using a pressure created by a movement of the gears.’”  However, as detailed above, Savage teaches a drain groove 166 as claimed.
Applicant argues that “Savage does not teach or suggest ‘the external cooling loop surrounding a pump seal assembly and at least a portion of the pump shaft, the external cooling loop receiving fluid through the cooling loop aperture to be pushed into the external cooling loop at a first end of the external cooling loop, and to return the cooled fluid to the gear portion through the drain groove.’” However, as detailed above, Savage teaches the claimed external cooling loop 180 in communication with the gear portion 121 via the drain groove 166.
Applicant argues that “Savage does not teach or suggest ‘the pump seal assembly connected to the external cooling loop and having a seal cavity that allows the cooled fluid to flow through the seal cavity and along the pump shaft before the cooled fluid returns to the gear portion through the drain groove.’”  However, as detailed above, Savage teaches the claimed pump seal assembly and seal cavity communicating with the external cooling loop and seal cavity.
Applicant argues that “the system of Savage does not disclose or suggest, among other things, ‘an external cooling loop’ and is thus limited in how much cooling it can provide, allowing only ‘relatively cooled oil’ to reenter the system.”  However, the cooling loop taught by Savage is in the same location as Applicant’s, surrounding the pump seal housing and the pump shaft, external to the pump, pump shaft, pump seal housing and the motor.  Further, the Savage cooling loop is external to the pump, pump shaft, pump seal housing and the motor in the same way as Applicant’s cooling loop and therefore is an external cooling loop in the same way and as claimed.  
Applicant further argues that “Savage requires a fluid circulation loop be ‘disposed around the motor and/or the seal housing’” and thus not external.  However, the external cooling loop disclosed by Savage is not required to be disposed around the motor (Fig. 13), though it may optionally be so arranged and further Applicant’s external cooling loop is also disposed around the seal housing in the same way as taught by Savage.  The location of the Savage cooling loop 180 is the same as the cooling loop disclosed by Applicant (as already discussed above) and therefore the cooling loop of Savage is external in the same way as Applicant’s cooling loop is external and as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746